[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT         FILED
                         ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                 May 9, 2005
                                No. 04-15927
                                                              THOMAS K. KAHN
                            Non-Argument Calendar                 CLERK
                          ________________________

                       D.C. Docket No. 04-20366-CR-JAL

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

LUIS OSPINA,

                                                          Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                          Southern District of Florida
                         _________________________

                                  (May 9, 2005)

Before CARNES, MARCUS and GODBOLD, Circuit Judges

PER CURIAM:

      David J. Joffe, retained counsel for Luis Ospina in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and
filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Ospina’s conviction and

sentence are AFFIRMED.




                                         2